Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks received on 05/23/2022 for application 16/950,302 which claims priority to U.S. Patent #10/885,514 filed 07/15/2019.
Claims 1, 10 and 20 are independent claims.
Claim 17 has been canceled.
Claims 1-16 & 18-20 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 05/23/2022, with respect to the rejection(s) of claim(s) 1-16 & 18-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gregory B. Thomas et al. (US 10,068,221 B1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over John J. Roach et al. (US 2013/0155474 A1, herein Roach) in view of Martin Fogg (US 2009/0009288 A1, herein Fogg) and in further view of Gregory B. Thomas et al. (US 10,068,221 B1).

As per claim 1. Roach teaches A method to establish a short-range communication connection with a contactless card, including: 
capturing, by a camera of a device, one or more images of the contactless card (Roach ¶ [71]); 
processing each image of the one or more images to identify a darkness level associated with a distance of the contactless card from the device (Roach ¶¶ [75-82]. Also see abstract “optimize certain parameters relating to image quality, such as the angle, motion and distance of the mobile device from the document”, ¶ [217] teaches a darkness level and ¶¶’s [85, 98, 102, & 110]. Examiner interprets a focus as a distance.); 
It can be argued that Roach does not explicitly teach, however, Fogg further teaches:
automatically triggering the short-range communication operation between the device and the contactless card in response to an identified darkness level meeting or exceeding the predetermined darkness level (Fogg ¶ [10] “The electronic identification circuit may be powered by RF energy received via the antenna, or alternatively it may be powered by a source of energy other than the antenna, for example a battery. Preferably, the means sensitive to light is arranged to reduce the range over which said RFID tag can transmit information to said reader in the absence of light of more than a predetermined threshold. Such an arrangement can be of use if it is desired to enable legitimate use of a high-value object despite the absence of light when the high-value object is brought into close proximity to a RFID tag reader. For example, it may be desirable for a credit card carrying the tag to be used for payment even if the credit card remains in a wallet. The tag could be configured such that it can be read (even in the absence of light) over a distance of a few millimeters or centimeters. Detection of the credit card by criminals could still be prevented as they are less likely to be able to bring a RFID tag reader into such close proximity to a potential victim's wallet.” Also see Fogg claim 4).
It would have been obvious to an ordinary practitioner of the art at the time of applicant’s invention to combine with the systems and methods for automatic image capture on a mobile device as taught in Roach with the radio frequency identification tagging as taught in Fogg in order to prevent information from being transmitted from RFID tag to card reader in the absence of light more than a predetermined threshold (see Fogg abstract, ¶¶ [10 & 30] and claim 5).
It can be argued that the combination of Roach and Fogg do not explicitly teach, however, Thomas further teaches:
comparing each darkness level to a predetermined darkness level, wherein the predetermined darkness level is determined based on a distance to successfully perform a short-range communication operation between the device and the transaction card (Thomas column 18 lines 4-35, column 8 lines 60-67 and column 9 lines 1-13); 
It would have been obvious to an ordinary practitioner of the art at the time of applicant’s invention to modify the combination of Roach and Fogg by using a mobile computing device camera to trigger state-based actions as taught in Thomas in order to execute different actions based upon each separate identifiable trigger condition (see Thomas column 9 lines 6-13).
As per claims 10 & 20, the claims recite analogous limitations to claim 1 above and are therefore rejected under the same premise.

As per claim 2, Roach, Fogg and Thomas teach the method of claim 1, Roach further teaches: comprising identifying the darkness level for each image of the series of images to provide one or more darkness levels (Roach ¶¶ [75-82] teach contrast indicators).
As per claim 11, the claim recites analogous limitations to claim 2 above and is therefore rejected under the same premise.

As per claim 3, Roach, Fogg and Thomas teach the method of claim 1, Roach further teaches: wherein comparing each darkness level to the predetermined darkness level comprises performing comparisons until one of the darkness levels meets or exceeds the predetermined darkness level (Roach ¶¶ [75, 96, 101-104 & 331]).
As per claim 12, the claim recites analogous limitations to claim 3 above and is therefore rejected under the same premise.

As per claim 4, Roach, Fogg and Thomas teach the method of claim 1, Roach further teaches: wherein comparing each darkness level to the predetermined darkness level comprises performing comparisons until a predetermined total number of darkness levels meet or exceed the predetermined darkness level (Roach ¶¶ [102-103, 331 & 356]).
As per claim 13, the claim recites analogous limitations to claim 4 above and is therefore rejected under the same premise.

As per claim 5, Roach, Fogg and Thomas teach the method of claim 1, Roach further teaches: wherein each image of the one or more images comprises a plurality of pixels and wherein, for each image, a subset of the plurality of pixels are used to identify the darkness level (Roach Fig 27 & ¶¶ [350-359] teach image quality assurance using shadow test, Fig. 30-32 and ¶¶ [370-381] teach an image shadow and contrast test. Also see for further detail ¶¶ [208-209, 253-255, 367-368, & 375]). 
As per claim 14, the claim recites analogous limitations to claim 5 above and is therefore rejected under the same premise.	

As per claim 6, Roach, Fogg and Thomas teach the method of claim 5, Roach further teaches: wherein the darkness level for at least one image comprises an average of pixel values of the subset of the plurality of pixels of the at least one image (Roach ¶¶ [367-368]. Also see for further detail ¶¶ [224-225, 256 & 273-275]).
As per claim 15, the claim recites analogous limitations to claim 6 above and is therefore rejected under the same premise.

As per claim 7, Roach, Fogg and Thomas teach the method of claim 5, Roach further teaches: wherein the plurality of pixels of the image is apportioned into a plurality of subsets of pixels, each subset of pixels comprises a subset darkness level, and the darkness level of an image is determined using the subset darkness levels of the plurality of subsets of pixels (Roach ¶¶ [98, 110, 331]). Also see the shadow and contrast test found on ¶¶ [370-381]).
As per claims 16 & 17, the claims recite analogous limitations to claim 7 above and therefore rejected under the same premise.

As per claim 8, Roach, Fogg and Thomas teach the method of claim 1, Thomas further teaches: wherein the short-range communication operation comprises a near-field communication (NFC) exchange with the contactless card (Thomas column 7 lines 25-65, column 9 lines 1-4 & column 13 lines 20-33).
The motivation to combine the references is the same as seen above in claim 1.
As per claim 18, the claim recites analogous limitations to claim 8 above and is therefore rejected under the same premise.

As per claim 9, Roach, Fogg and Thomas teach the method of claim 1, Roach further teaches: comprising presenting a prompt on a display of the device to place the contactless card on the display at a card placement location (Roach ¶¶ [77-82]).
As per claim 19, the claim recites analogous limitations to claim 9 above and is therefore rejected under the same premise.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/22/2022